DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 and 13 are amended and claim 4 is cancelled due to Applicant's amendment dated 09/22/2022.  Claims 1-3 and 5-20 are pending.
Response to Amendment
The rejection of claims 1-3, 5-12 and 20 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li et al. US 2015/0194616 A1 (“Li”) is not overcome due to the Applicant’s amendment dated 09/22/2022. The rejection is herein revised to reflect the amended claim language. 
The rejection of claims 13-18 under 35 U.S.C. 103 as being unpatentable over Li is not overcome due to the Applicant’s amendment dated 09/22/2022. The rejection is herein revised to reflect the amended claim language.
The rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Li in view of Xia et al. US 2012/0223634 A1 (“Xia”) is not overcome due to the Applicant’s amendment dated 09/22/2022. The rejection is maintained.
The rejection of claim 4 as set forth in the previous Office Action is moot because claim 4 is cancelled due to the Applicant's amendment dated 09/22/2022.
Response to Arguments
Applicant’s arguments on pages 46-49 of the reply dated 09/22/2022 with respect to the rejection of claims 1-3 and 5-20 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –On pgs. 46-47, Applicant argues that the compound of Li fails to meet the limitations of the newly added proviso of claim 1. The proviso requires that when three of X4, Y42, Y43, and Y44 are N, then Y41 is C. 
Examiner's response –As discussed below and in the previous rejection, the compound of Li shown on pg. 163 meets the limitations of the claimed Formula 1 wherein X4 and Y44 are N, and Y42 and Y43 are C. This is demonstrated in the figure below.

    PNG
    media_image1.png
    211
    355
    media_image1.png
    Greyscale

In the above compound, only two of X4, Y42, Y43, and Y44 are N. Accordingly, the proviso does not apply and Y41 need not be C. Thus, the limitations of the amended claim 1 are met.
Applicant's argument –On pg. 47, Applicant argues that the compound of Li fails to meet the limitations of claim 11, which recites “each of R1, R2, R1a, to R1d, and R2a to R2c is not hydrogen”. 
Examiner's response – As discussed in the rejection below, the compound of Li reads on the limitations of claim 11 wherein the CY1 moiety is represented by Formula CY1-1; the CY2 moiety is represented by Formula CY2-19; and the CY3-CY4-CY5a-CY5 moiety is represented by Formula CY3-4 wherein Z31, Z32 and Z51 to Z54 are C(R31), C(R32), C(R51) to C(R54), respectively, and R31, R32, and R51 to R54 are each hydrogen.

    PNG
    media_image2.png
    120
    78
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    127
    177
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    196
    204
    media_image4.png
    Greyscale

As seen in the above moieties, the variables R1, R2, R1a, to R1d, and R2a to R2c are not present. Thus, the limitation wherein “each of R1, R2, R1a, to R1d, and R2a to R2c is not hydrogen” is met.
Applicant's argument –On pg. 48, Applicant argues that the Formula II of Li requires at least one fluorescent luminophore group present (F1, F2, F3, and F4) (see ¶ [0012] of Li). Because of this teaching, Applicant argues that it is not clear why one or ordinary skill in the art would be motivated to modify the cited compound by replacing the metal of Li but omit the fluorescent luminophore group. Additionally, as the claims have been amended to incorporate the R groups of claim 4, which omits the aromatic and heteroaromatic groups except for phenyl, the compound of Li fails to read on the claimed Formula 1.
Examiner's response –The compound on pg. 163 of Li is an exemplary compound including the Structure 33, which is represented by Formula I or II (¶ [0199]-[0200] and pg. 161 and 163). As the compound is a specifically exemplified compound of Formula I or II, it necessarily meets all the limitations of Formula I or II of Li and thus includes at least one fluorescent luminophore group (F1, F2, F3, and F4). 
Additionally, Li teaches fluorescent luminophore groups include aromatic hydrocarbons and their derivatives (¶ [0152]). Thus, in the compound of pg. 163 of Li, one of ordinary skill in the art would understand the highlighted group below to be the fluorescent luminophore group, as it is an aromatic hydrocarbon and at least one fluorescent luminophore group must be present in the compound (¶ [0152] and pg. 163).

    PNG
    media_image5.png
    138
    269
    media_image5.png
    Greyscale

Furthermore, as discussed in the rejection below, the metal of the compound is not being replaced. Rather, Li teaches M represents Pt or Pd (pg. 161 and ¶ [0201]), and thus it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select platinum as the variable M, because it would have been choosing either palladium or platinum, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the OLED of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I or II having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
As discussed below and in the previous rejection, the compound of Li reads on the claimed Formula I wherein the R groups either represent hydrogen or are not required to be present. Accordingly, the compound of Li anticipates the limitations of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites Formula A4-1(8) below. In Formula A4-1(8), X4, Y44, and Y43 are each N and Y41 is also N. 

    PNG
    media_image6.png
    128
    122
    media_image6.png
    Greyscale

It is not clear how Formula A4-1(8) can depend upon the amended claim 1, as the formula does not meet the limitations of the newly added proviso. For purposes of examination, Formula A4-1(8) will be interpreted as not present.
Claim 11 recites Formula CY3-6 below. In Formula CY3-6, X4, Y44, and Y43 are each N and Y41 is also N. 

    PNG
    media_image7.png
    150
    195
    media_image7.png
    Greyscale

It is not clear how Formula CY3-6 can depend upon the amended claim 1, as the formula does not meet the limitations of the newly added proviso. For purposes of examination, Formula CY3-6 will be interpreted as not present.
Claim 13 recites compounds 186, 188, 190, and 193, as shown below.

    PNG
    media_image8.png
    253
    417
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    231
    417
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    215
    423
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    273
    406
    media_image11.png
    Greyscale

It is not clear how the above compounds can depend upon the amended claim 1, as the compounds do not meet the limitations of the newly added proviso. The proviso recites that when three of X4, Y42, Y43, and Y44 of ring CY4 are N, then Y41 is C. However, the above compounds read on the claimed Formula 1 wherein X4, Y41, Y43, and Y44 are N, and Y42 is C. To meet the limitations of the proviso, Y41 must be C as three of X4, Y42, Y43, and Y44 are N.
For purposes of examination, compounds 186, 188, 190, and 193 will be interpreted as not present.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above with respect to the 112b rejection of claim 9, Formula A4-1(8) does not properly depend from the Formula 1 of claim 1. If Formula A4-1(8) is selected, it does not satisfy all of the requirements of Formula 1 and thus claim 9 does not properly depend from claim 1.
As discussed above with respect to the 112b rejection of claim 11, Formula CY3-6 does not properly depend from the Formula 1 of claim 1. If Formula CY3-6 is selected, it does not satisfy all of the requirements of Formula 1 and thus claim 11 does not properly depend from claim 1.
As discussed above with respect to the 112b rejection of claim 13, compounds 186, 188, 190, and 193 do not properly depend from the Formula 1 of claim 1. If one of compounds 186, 188, 190, and 193 are selected, they do not satisfy all of the requirements of Formula 1 and thus claim 13 does not properly depend from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Li et al. US 2015/0194616 A1 (“Li”).
Regarding claims 1-3 and 5-12, Li teaches platinum (Pt) or palladium (Pd) phosphorescent emitters for organic light emitting diodes (OLED) represented by Formula I or II, wherein the emitters provide improved stability, operational lifetimes, and efficiency (abstract, ¶ [0084], and [0090]).
Li teaches specific examples of compounds represented by Formula I or II, including the compound below (pg. 163):

    PNG
    media_image12.png
    269
    145
    media_image12.png
    Greyscale

Per claims 1-3, the compound above reads on the claimed Formula 1 wherein:
M is platinum (Pt) or palladium (Pd);
X1 and X4 are N, X2 and X3 are C, Y41 is N, and Y42 is C;
Y43 is C and Y44 is N;
A1 to A3 are each independently a chemical bond;
A bond between X1 and M and a bond between M and X4 are coordinate bonds, and a bond between X2 and M, and a bond between X3 and M are covalent bonds;
Ring CY1 is a C5 heterocyclic group (pyridine), ring CY2 is a C12 heterocyclic group (carbazole), and CY3 and CY5 are each a C6 carbocyclic group (benzene);
Ring CY4 is a 5-membered ring (triazole) wherein X4, Y41 and Y44 are each N;
Ring CY5a is a 6-membered ring;
T1 is a single bond;
T2 is *-O-*;
R1, R2, R3, R4 and R5 are each independently hydrogen, and R8 to R9, R’, and R’’ are not required to be present;
a1 and a5 are each an integer of 4, a2 is an integer of 6, and a3 is an integer of 2;
a4 is an integer of 1; and
R10a is not required to be present.
Per the proviso, as X4 and Y44 are N, and Y42 and Y43 are C, only two of X4, Y42, Y43, and Y44 are N and thus Y41 need not be C. Thus, the limitations of claim 1 are met.
Per claim 5, the compound satisfies condition (b), specifically Condition 4, wherein A2 and A3 are each a chemical bond and the claimed moiety is represented by Formula A2-1 wherein T2 is *-O-*’.
Per claim 6, the claimed moiety is represented by Formula A1-1(1).
Per claim 7, the claimed moiety is represented by Formula A2-3(52).
Per claim 8, the claimed moiety is represented by Formula A3-1(1).
Per claim 9, the claimed moiety is represented by Formula A4-1(6).
Per claim 10, the claimed moiety is represented by Formula A5-1(1).
Per claim 11, the CY1 moiety is represented by Formula CY1-1; the CY2 moiety is represented by Formula CY2-19; and the CY3-CY4-CY5a-CY5 moiety is represented by Formula CY3-4 wherein Z31, Z32 and Z51 to Z54 are C(R31), C(R32), C(R51) to C(R54), respectively, and R31, R32, and R51 to R54 are each hydrogen.
Per claim 12, the compound reads on the claimed Formula 1-2 wherein Z21 to Z26 are each C(R21) to C(R26), respectively, and R21 to R26 are each hydrogen.
Regarding claim 20, Li teaches the compound of claim 1 as described above. Although the instant claim is drawn to a diagnostic composition, the only positive limitation of the claimed composition is at least one organometallic compound of claim 1.  Claim 20 does not add any further structural limitations to the device and/or organometallic compound. Li teaches the compound as discussed above that meets the limitations of claim 1 and does not include any components that would make it unfit for use as a diagnostic composition.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. US 2015/0194616 A1 (“Li”).
Regarding claims 13-14, Li teaches the compound of claim 1, as described above. 
While the variable M may be either platinum or palladium (¶ [0007]), Li fails to specifically teach the compound above is a platinum compound. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select platinum as the variable M, because it would have been choosing either palladium or platinum, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the OLED of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I or II having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Li fails to teach a nitrogen atom in the claimed location of Y42 instead of Y41. However, Li teaches in Formula II (shown below) each of Y1 to Y4 may be C or N (¶ [0008] and [0015]).

    PNG
    media_image13.png
    194
    192
    media_image13.png
    Greyscale

Additionally, Li teaches the 5-membered heterocycle L1 may be represented by either of the following moieties (¶ [0142]):

    PNG
    media_image14.png
    74
    82
    media_image14.png
    Greyscale
or
    PNG
    media_image15.png
    71
    103
    media_image15.png
    Greyscale


Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety 
    PNG
    media_image14.png
    74
    82
    media_image14.png
    Greyscale
with 
    PNG
    media_image15.png
    71
    103
    media_image15.png
    Greyscale
, because Li teaches the variable may suitably be selected as the 5-membered heterocycle L1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter of the OLED of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
The resulting compound reads on the claimed Formula 1 in the same way as claim 1 except wherein X4, Y42, and Y44 are N, and Y41 and Y43 are C. Accordingly, the modified compound meets the limitation of the proviso.
Per claim 13, the modified compound of Li reads on the claimed compound 2.
Per claim 14, Li fails to teach the modified compound has a maximum emission wavelength from about 420 nm to about 500 nm and a full width at half maximum (FWHM) from about 30 nm to about 80 nm. However, the modified compound of Li is identical to the claimed compound 2. The instant specification teaches in Table 4 the maximum emission wavelength for compound 2 is 458 nm and the FWHM is 39 nm (instant ¶ [00190]). Therefore, the modified compound of Li has a maximum emission wavelength of 458 nm and a FWHM of 39 nm. Since Li teaches the modified compound, the same structure as disclosed by the Applicant, the property of the maximum emission wavelength and FWHM is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
Regarding claims 15-17, Li teaches the compound of claim 1, as described above. 
While Li fails to teaches a specific example of a device comprising the compound above (Li, pg. 163), Li does the structure of an OLED includes an anode, hole-transporting layer, emissive layer (light processing material), electron-transporting layer, and a cathode, wherein the light processing material may include an emitter represented by Formula I and II together with a host material (¶ [0208] and [0210]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the compound of claim 1 as the light processing material in the emissive layer, because it would have been choosing from a list of exemplified compounds represented by Formula I and II, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the light processing material in the emissive layer of the OLED of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds represented by Formula I and II having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 18, Li teaches the OLED of claim 17 comprising the compound of claim 1 as described above. 
While the variable M may be either platinum or palladium (¶ [0007]), Li fails to specifically teach the compound above is a platinum compound. However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select platinum as the variable M, because it would have been choosing either palladium or platinum, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the OLED of Li and possessing the benefits taught by Li.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by Formula I or II having the benefits taught by Li in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified compound of Li fails to teach a nitrogen atom in the claimed location of Y42 instead of Y41. However, Li teaches the Formula II shown below, wherein each of Y1 to Y4 may be C or N (¶ [0008] and [0015]).

    PNG
    media_image13.png
    194
    192
    media_image13.png
    Greyscale

Additionally, Li teaches the 5-membered heterocycle L1 may be represented by either of the following moieties (¶ [0142]):

    PNG
    media_image14.png
    74
    82
    media_image14.png
    Greyscale
or
    PNG
    media_image15.png
    71
    103
    media_image15.png
    Greyscale


Therefore, given the general formula and teachings of Li, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the moiety 
    PNG
    media_image14.png
    74
    82
    media_image14.png
    Greyscale
with 
    PNG
    media_image15.png
    71
    103
    media_image15.png
    Greyscale
, because Li teaches the variable may suitably be selected as the 5-membered heterocycle L1.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the phosphorescent emitter of the OLED of Li and possess the benefits taught by Li.  See MPEP 2143.I.(B).
While Li is directed to blue emitters (¶ [0006]), Li fails to teach the CIE y coordinate of the modified compound. However, the modified compound of Li is identical to the claimed compound 2. The instant specification teaches a compound represented by Formula 1 may have a blue light CIE y coordinate in the range of 0.10 to about 0.340 (instant ¶ [0083]). Since Li teaches the modified compound, the same structure as disclosed by the Applicant, the property of blue light and the CIE y coordinate is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. US 2015/0194616 A1 (“Li”), further in view of Xia et al. US 2012/0223634 A1 (“Xia”).
Regarding claim 19, Li teaches the organic light emitting device of claim 17 comprising the compound of claim 1 as described above. 
Li fails to teach a device comprising a host material and the compound of claim 1, wherein the amount of host and compound are specified.
Xia teaches device structures similar to those of Li (see ¶ [0208] and [0210] of Li) including Device Example 1 (Table 4). Device Example 1 comprises an anode, a hole injection layer, a hole transporting layer, an emissive layer, an electron transporting layer, and a cathode, wherein the emissive layer is doped with 10% of emissive dopant Compound 2’ (represented by Formula I) (¶ [0353]-[0356] and Table 4). Xia teaches other compounds represented by Formula I, including Compound 46’ (pg. 15), which is similar to the compound of Li:

    PNG
    media_image16.png
    172
    323
    media_image16.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Li to have the same structure as the device of Xia, including wherein the emissive layer is doped with 10% of the compound of Li (an emissive dopant), because one of ordinary skill in the art would reasonably have expected the device structure and emissive layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As the resulting device has an emissive layer that is doped with 10% of the compound of Li, the amount of host is greater than the amount of dopant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        


/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786